     USDC IN/ND case 1:06-cr-00023-HAB document 713 filed 06/03/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       Cause No. 1:06-CR-23-HAB
                                              )
MARLYN BARNES                                 )

                                    OPINION AND ORDER

        Now before the Court is a letter (ECF No. 712) from Defendant requesting the appointment

of counsel to assist him in seeking compassionate release.

        Defendant is not entitled to counsel under the Criminal Justice Act for motions brought

under 18 U.S.C. § 3582(c)(1)(A). United States v. Blake, 986 F.3d 756, 758 (7th Cir. 2021); United

States v. Guerrero, 946 F.3d 983, 985 (7th Cir. 2020); United States v. Foster, 706 F.3d 887, 888

(7th Cir. 2013). However, a court may, in its discretion, appoint counsel to represent defendants

in compassionate release proceedings. See Blake, 986 F.3d at 758 (“District judges have discretion

to recruit and sometimes appoint counsel for prisoners seeking post-judgment benefits, but

prisoners do not have a constitutional or statutory entitlement to appointed counsel.”) (emphasis

in original) (internal citations omitted); Guerrero, 946 F.3d at 985 (“[D]istrict courts are not

required to appoint counsel under these circumstances, but it does not prohibit them from doing

so”) (emphasis in original); see also United States v. Tidwell, 178 F.3d 946, 949 (7th Cir. 1999)

(“How a district judge elects to consider a § 3582(c) motion to reduce a sentence is largely a matter

of discretion. The judge can appoint counsel for a movant, but need not do so.”).

        The Court sees no reason to appoint counsel in this case. The Federal Community Defender

has already declined to represent Defendant in his quest for compassionate release. (ECF No. 707).

Any private attorney appointed by the Court would be forced to work for free. Foster, 706 F.3d at
  USDC IN/ND case 1:06-cr-00023-HAB document 713 filed 06/03/21 page 2 of 2


888 (“The Criminal Justice Act does not supply the necessary permission to pay a lawyer from the

public fisc.”). Moreover, the Court has already reviewed Defendant’s eligibility for compassionate

release and found it lacking. (ECF No. 711). The Court sees no reason to confiscate the efforts of

private counsel in pursuit of a seemingly unobtainable goal. His motion for appointment of

counsel, then, is DENIED.

       SO ORDERED on June 3, 2021.

                                              s/ Holly A. Brady_________________
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT
